Citation Nr: 1616642	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for tinea pedis, bilateral foot and left hand with onychomycosis bilateral small toes.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 2007.

This matter came to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for tinea pedis, bilateral foot and left hand with onychomycosis bilateral small toes, assigning a noncompensable disability rating, effective January 28, 2009.  In an October 2012 rating decision, the RO assigned an effective date of September 1, 2007.  

The Veteran testified at a Board hearing in July 2015; the transcript is of record.  This matter was remanded in November 2015.


FINDING OF FACT

Tinea pedis has been manifested by dryness, flaky skin, and itchiness affecting at least 5 percent, but less than 20 percent of exposed areas of the feet, but otherwise affecting less than 5 percent of the entire body surface area, and is not productive of constant itching; extensive lesions; disfigurement; nervous or systemic manifestations; and, does not require corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent disability rating for tinea pedis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's initial increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Here, the Veteran was sent a letter in February 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has complied with all assistance provisions of VCAA with regard to the issues on appeal, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  His post-service treatment records have been associated with the Virtual VA folder.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.

The Veteran was afforded VA examinations in conjunction with his tinea pedis which will be discussed below.  

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the July 2015 hearing, the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the symptoms attributed to the injury or disability.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  This matter was remanded to obtain additional records and to afford the Veteran another examination to assess the severity of his condition.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's tinea pedis is rated noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Such diagnostic criteria provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813. 

While acknowledging the criteria pertaining to Diagnostic Codes 7800-7805 ("old" and amended criteria see 73 Fed. Reg. 54,708 (Sept. 23, 2008)), the Board notes that the Veteran's service-connected tinea pedis has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue.  

Pursuant to Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Pursuant to Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near-constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118, Diagnostic Code 7817. 

Papulosquamous disorders with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrant a 60 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7822. 

An August 2009 VA examination report reflects the Veteran's report of treating his foot condition with Loprox and Lotrimin cream which he reported was "getting the job done."  He denied any light box, PUVA, or light therapy.  He has not used any oral therapy or soaking type products.  His feet itch some of the time and his skin peels off his feet all the time.  At times they feel sweaty and if he keeps his shoes on very long they become pruritic.  On examination, significant scale was observed in a moccasin distribution.  There were large areas on the lateral feet bilaterally that are more consistent with thicker skin involvement of the fungus with approximately dime-sized sores on each foot.  There was considerable scaling around the heels.  There was maceration and scale in the interdigital webs on all toes of both feet.  There was early onychomycosis of the small toe of both feet.  There was scale noted on the dorsal aspect of the left hand below his left small finger that is likely transference from the feet to the hand due to scratching and picking.  Total body area included approximately 2 to 3 percent, exposed areas was less than 1 percent especially if he was shoed.  The total percentage of the feet was 60 percent.  The examiner diagnosed moderate to severe tinea pedis involving both feet in a moccasin distribution as well as an interdigital web with thicker lesions along the lateral aspect of both feet; early onychomycosis small toenails both feet likely related to long-standing tinea pedis; and, tinea infection of the left hand.  08/09/2009 Virtual VA entry, C&P Exam.

A November 2009 treatment record reflects objective findings of severe, diffuse, scaling, peeling, flaking, dry skin to plantar surface both feet in a moccasin distribution.   There was white maceration noted between bilateral 4th toe interspaces.  There was no apparent superimposed bacterial infection.  His toenails were thick, discolored, and dystrophic.  Pedal pulses were palpable.  The assessment was severe tinea pedis.  08/09/2015 Virtual VA entry, CAPRI at 76.  

An April 2013 VA treatment record reflects that the Veteran treats his fungal infection with powder.  08/09/2015 Virtual VA entry, CAPRI at 36.  

A June 2015 treatment record reflects that his dermatophytosis tinea pedis was improving.  It was recommended that he apply Nystatin prior to putting on clean socks.  01/22/2016 VBMS entry, Medical Treatment Record-Government Facility at 18.  

In December 2015, the Veteran underwent a VA examination.  The examiner diagnosed tinea pedis located on the toes bilaterally.  The tinea pedis affects less than 5 percent of the total body area.  The onychomycosis of the bilateral small toes affects less than 5 percent of the total body area and 0 percent of the exposed area.  He has not had any debilitating or non-debilitating episodes of his tinea pedis.  

A February 2016 treatment record reflects objective findings of tinea lesions extending into all innerspaces, which shows whitish maceration which goes around the rim of the feet.  The examiner opined that the exposed area is 65 percent which includes 50 percent plantarly and an additional 15 percent including all the innerspaces and the rim of the feet.  03/04/2016 VBMS entry, Medical Treatment Record-Non-Government Facility.

The Board has determined that a 10 percent rating is warranted for tinea pedis under the skin criteria.  As detailed above, the tinea pedis here does not affect at least 5 percent of the entire body.  However, the evidence supports a finding that it involves at least five percent but less than 20 percent of the exposed area of the feet.  The Board acknowledges that much of the Veteran's tinea pedis is on the bottom of his feet.  Moreover, when the Veteran is wearing shoes or socks there are no exposed areas, but when he is barefoot 15 percent of his tinea pedis is visible.  Thus, a 10 percent rating is warranted pursuant to Diagnostic Code 7806.

The criteria for a higher-still rating have not been satisfied.  The Veteran has not undergone intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board acknowledges that he has undergone topical therapy, but this does not warrant a rating in excess of 10 percent.  The Board has considered other diagnostic codes for possible application; however, there is no diagnostic criteria that could provide for a disability rating in excess of 10 percent for his tinea pedis manifestations.

Extraschedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate with respect to the Veteran's tinea pedis.  The diagnostic criteria adequately describes the severity and symptomatology of this disorder.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The evidence of record reflects that the Veteran is employed in a full-time capacity.  A claim of a TDIU has not been raised with respect to his initial increased rating for tinea pedis.  



ORDER

Entitlement to a 10 percent disability rating for tinea pedia, bilateral foot and left hand with onychomycosis bilateral small toes is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


